Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT to Senior SECURED Revolving Credit Agreement & LIMITED waiver

 

This THIRD AMENDMENT to Senior SECURED Revolving Credit Agreement & LIMITED
waiver, dated as of October 29, 2020 (this “Agreement”), is made by and among
BATTALION OIL CORPORATION, a corporation duly formed and existing under the laws
of the State of Delaware (the “Borrower”), each of the undersigned guarantors
(the “Guarantors”, and together with the Borrower, the “Loan Parties”), each of
the undersigned Lenders and Issuing Banks party to the Credit Agreement
referenced below, and BANK OF MONTREAL, as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms used herein but not defined herein
shall have the meanings ascribed to them in the Credit Agreement. Unless
otherwise indicated, all section references in this Agreement refer to the
applicable section of the Credit Agreement.

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to that certain Senior Secured Revolving Credit
Agreement dated as of October 8, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”) by and among the Borrower, each of the Lenders party thereto
and the Administrative Agent.

 

B.            The Borrower, the Administrative Agent and the Lenders party
hereto have agreed to modify certain provisions of the Credit Agreement,
including to redetermine the Borrowing Base, as set forth herein.

 

C.            The Borrower has informed the Administrative Agent that the
Borrower was unable to satisfy the Current Ratio covenant in Section 9.01(b) as
of the fiscal quarter ended September 30, 2020 (the “September 30, 2020 Current
Ratio”) and the Borrower has requested that the Lenders consent to a waiver of
the requirement to comply with the September 30, 2020 Current Ratio (the “Waiver
Request”).

 

D.            In consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

Section 1.            Amendments to the Credit Agreement.

 

(a)          Amendments to Section 1.02. Section 1.02 is hereby amended by:

 

(i)            Amending and restating the following defined terms to read in
their entirety as follows:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



   

 

 

“Borrowing Base Adjustment Provisions” means Section 2.08(a), Section 2.08(b),
Section 2.08(c) and any other provision hereunder which adjusts (as opposed to
redetermines) the amount of the Borrowing Base.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“LC Commitment” means, at any time, an amount equal to $25,000,000. For the
avoidance of doubt, the LC Commitment is part of, and not in addition to, the
aggregate Commitments.

 

“Required Swap Agreements” means Swap Agreements entered into by the Borrower at
prices reasonably acceptable to the Administrative Agent in respect of crude oil
and natural gas, calculated separately (on a barrel of oil equivalent basis for
natural gas), on not less than 65% of the reasonably anticipated projected
production from the Proved Reserves classified as “Developed Producing Reserves”
of the Loan Parties (as forecast based upon the most recently delivered Reserve
Report) for a period from the Third Amendment Effective Date through at least
December 31, 2022.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

(ii)           Adding the following defined terms in appropriate alphabetical
order to read in their entirety as follows:

 

“Accounts Payable Aging Delivery Date” has the meaning assigned to such term in
Section 8.01(r).

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Third Amendment Effective Date” means October 29, 2020.

 

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 



 2 

 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

(iii)          Deleting the defined terms “Post-Closing Required Swap Agreements
Covenant” and “Required Swap Date”.

 

(b)          Deletion of Section 2.08(d). Section 2.08(d) is hereby deleted.

 

(c)          Amendments to Section 8.01. Section 8.01 is hereby amended as
follows:

 

(i)            Section 8.01(r) is relettered to Section 8.01(s).

 

(ii)           A new Section 8.01(r) is added to read in its entirety as
follows:

 

(r)          Accounts Payable Aging Schedule. On the Third Amendment Effective
Date, and thereafter for each calendar month ending on or prior to December 31,
2021, no later than the second Wednesday of each such calendar month (each such
date, an “Accounts Payable Aging Delivery Date”), an accounts payable aging
schedule of the Borrower and its Subsidiaries in reasonable detail, including
with respect to due dates and days past due (if any), and in form and substance
satisfactory to the Administrative Agent.

 

(d)          Amendments to Section 8.13. Section 8.13 is hereby amended by
replacing the phrase “eighty-five percent (85%)” with the phrase “ninety percent
(90%)” in each instance it appears.

 

(e)          Amendments to Section 8.14(a). Section 8.14(a) is hereby amended by
replacing the phrase “eighty-five percent (85%)” with the phrase “ninety percent
(90%)” in each instance it appears.

 

(f)          Amendment to Section 8.20. Section 8.20 is hereby amended and
restated to read in its entirety as follows:

 

Section 8.20            Post-Third Amendment Effective Date Swap Agreements
Covenant. The Borrower will, within fifteen (15) Business Days of the Third
Amendment Effective Date (or such later date as the Administrative Agent may
agree in its sole discretion), enter into the Required Swap Agreements. The
Borrower will, after the Third Amendment Effective Date, have and maintain the
Required Swap Agreements.

 

(g)          Amendment to Section 9.01(b). Section 9.01(b) is hereby amended and
restated to read in its entirety as follows:

 

(b)          Current Ratio. The Borrower will not permit as of the last day of
any fiscal quarter, commencing with the fiscal quarter ending December 31, 2021,
its Current Ratio as of such last day to be less than 1.00 to 1.00.

 

(h)          Amendment to Section 9.02(c). Section 9.02(c) is hereby amended and
restated to read in its entirety as follows:

 

(c)          accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business which are not greater
than (i) for any calendar month ending on or prior to December 31, 2021, ninety
(90) days and (ii) for any calendar month ending thereafter, sixty (60) days, in
either case past the date of invoice or past the date of delinquency or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;

 



 3 

 

 

(i)           Amendment to Section 9.03(e). Section 9.03(e) is hereby amended
and restated to read in its entirety as follows:

 

(e)          Liens on (i) cash and securities and (ii) other Property not
constituting Collateral for the Secured Obligations or Properties used in
determining the Borrowing Base and not otherwise permitted by the foregoing
clauses of this Section 9.03; provided that (A) the aggregate principal or face
amount of all Indebtedness or other obligations secured under this
Section 9.03(e) shall not exceed the greater of $10,000,000 or 5% of the then
effective Borrowing Base at any time and (B) Liens permitted under this
Section 9.03(e) shall not secure obligations of the Borrower or any Restricted
Subsidiary for accounts payable or accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services.

 

(j)           Addition of Section 9.20. A new Section 9.20 is hereby added to
read in its entirety as follows:

 

Section 9.20            Accounts Payable. The Borrower will not, and will not
permit any Restricted Subsidiary to, allow as of any Accounts Payable Aging
Delivery Date more than $3,000,000 of accounts payable or accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services to have remained outstanding beyond ninety (90) days past the date
of invoice (unless such accounts payable or accrued expenses, liabilities or
other obligations to pay the deferred purchase price of Property or services are
being contested in good faith by appropriate action and adequate reserves for
the same have been maintained in accordance with GAAP).

 

(k)          Amendment to Section 10.01(d). Section 10.01(d) is hereby amended
and restated to read in its entirety as follows:

 

(d)          The Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.02(a),
Section 8.03 (with respect to Borrower’s or any Restricted Subsidiary’s
existence only), Section 8.16, Section 8.20, Section 8.21 or in Article IX.

 

(l)           Amendment to Section 12.21. Section 12.21 is hereby amended and
restated to read in its entirety as follows:

 

Section 12.21            Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document may be subject to the
Write-Down and Conversion Powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 



 4 

 

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 2.            Borrowing Base Redetermination. The Borrower and the
Required Lenders agree that, as of November 1, 2020, the amount of the Borrowing
Base shall be $190,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to adjustments pursuant to the Credit Agreement from time to
time, including pursuant to the Borrowing Base Adjustment Provisions. The
redetermination of the Borrowing Base set forth in this Section 2 is the
November 1, 2020 Scheduled Redetermination. For the avoidance of doubt, the next
scheduled reduction of the Borrowing Base set to occur on November 1, 2020
pursuant to Section 2 of that certain Second Amendment to Senior Secured
Revolving Credit Agreement & Limited Consent, dated as of April 30, 2020, by and
among the Borrower, the Administrative Agent and the Lenders party thereto,
shall not occur and shall be superseded in all respects by the Borrowing Base
redetermination set forth in this Section 2. This Agreement constitutes the New
Borrowing Base Notice.

 

Section 3.            Limited Waiver.

 

(a)          Subject to the occurrence of the Effective Date, the Borrower
hereby requests, and the Administrative Agent and the Majority Lenders hereby
agree to, the Waiver Request.

 

(b)          The consent, waiver and agreements contained herein, shall not be a
consent, waiver or agreement by the Administrative Agent or the Lenders of any
Defaults or Events of Default, as applicable, which may exist (other than, for
the avoidance of doubt, with respect to the September 30, 2020 Current Ratio) or
which may occur in the future under the Credit Agreement or any other Loan
Document, or any future defaults of the same provision waived hereunder
(collectively, “Violations”). Similarly, nothing contained in this Agreement
shall directly or indirectly in any way whatsoever: (i) impair, prejudice or
otherwise adversely affect the Administrative Agent’s or the Lenders’ right at
any time to exercise any right, privilege or remedy in connection with the
Credit Agreement or any other Loan Document, as the case may be, with respect to
any Violations, (ii) except as expressly set forth herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (iii) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument, as applicable. Nothing in
this Agreement shall be construed to be a consent by the Administrative Agent or
the Lenders to any Violations.

 

Section 4.            Conditions to Effective Date. This Agreement shall not
become effective until the date of satisfaction or waiver of the following
conditions (the “Effective Date”):

 

(a)          The Administrative Agent shall have received from the Loan Parties,
the Administrative Agent, the Issuing Bank and Lenders constituting the Required
Lenders duly executed counterparts (in such number as may be reasonably
requested by the Administrative Agent) of this Agreement.

 

(b)          All reasonable out-of-pocket costs and expenses (including but not
limited to the reasonable fees and disbursements incurred by counsel to the
Administrative Agent ) required to be paid to the Administrative Agent and the
Lenders on or before the Effective Date shall have been paid.

 



 5 

 

 

(c)          On and as of the Effective Date, after giving effect to this
Agreement, (i) no Borrowing Base Deficiency, Default or Event of Default shall
have occurred and be continuing and (ii) the representations and warranties
contained in Section 7 of this Agreement shall be true and correct.

 

(d)          The Administrative Agent shall have received an accounts payable
aging schedule of the Borrower and its Subsidiaries in form and substance
satisfactory to the Administrative Agent.

 

(e)          The Administrative Agent shall have received from the Loan Parties
Mortgages such that, upon recording such Mortgages in the appropriate filing
offices, the Administrative Agent shall be reasonably satisfied that it shall
have a first priority Lien on at least ninety percent (90%) of the PV-9 of the
Borrowing Base Properties.

 

(f)          The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require, reasonably satisfactory to the
Administrative Agent, setting forth the status of title to at least ninety
percent (90%) of the PV-9 of the Borrowing Base Properties.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 5.            Fees and Expenses; Monthly Lien Searches.

 

(a)          The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and the Lenders (including but not
limited to the reasonable fees and disbursements incurred by counsel to the
Administrative Agent) in connection with this Agreement and any other documents
prepared in connection herewith as set forth in Section 12.03.

 

(b)          The Borrower acknowledges and agrees (i) that the Administrative
Agent or its counsel will run lien searches in jurisdictions as the
Administrative Agent deems appropriate on a monthly basis while the Borrower is
required to deliver a monthly accounts payable aging schedule pursuant to the
covenant set forth in Section 8.01(r) of the Credit Agreement (after giving
effect to the Effective Date) and (ii) that the costs and expenses incurred by
the Administrative Agent or its counsel in connection with such lien searches
are reimbursable by the Borrower pursuant to the terms of Section 12.03. The
Administrative Agent or its counsel will deliver the results of any such
performed lien searches to the Borrower reasonably promptly after receipt
thereof.

 

Section 6.            Loan Document. This Agreement is a Loan Document.

 

Section 7.            Representations and Warranties; No Borrowing Base
Deficiency, Default or Event of Default. Each Loan Party represents and warrants
to the Lenders that on and as of the Effective Date, after giving effect to this
Agreement, (a) all representations and warranties of the Loan Parties contained
herein and in the other Loan Documents shall be true and correct in all material
respects on and as of the Effective Date with the same effect as though made on
and as of such date, except in the case of any representation and warranty which
(i) expressly relates to a given date, such representation and warranty shall be
true and correct in all material respects as of the respective date and (ii) is
qualified by a materiality or Material Adverse Effect standard in which case
such representation and warranty shall be true and correct in all respects and
(b) no Borrowing Base Deficiency, Default or Event of Default has occurred and
is continuing.

 



 6 

 

 

Section 8.            Reaffirmation. Each Loan Party confirms and agrees that
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Credit Agreement, this Agreement or in any
other Loan Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as modified by this Agreement. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that the existing
security interests granted by it in favor of the Administrative Agent for the
benefit of the Lenders, the Issuing Bank and the other secured parties pursuant
to the Loan Documents in the collateral described therein shall continue to
secure the Secured Obligations as and to the extent provided in the Loan
Documents.

 

Section 9.            Entire Agreement. This Agreement, the Credit Agreement,
and the other Loan Documents represent the final agreement among the parties
hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. This Agreement shall not by
implication or otherwise limit, impair, constitute a consent or waiver of, or
otherwise affect the rights and remedies of any party under, the Credit
Agreement or the other Loan Documents nor alter, modify, amend, or, except as
expressly set forth herein, in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or the
other Loan Documents all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

 

Section 10.            GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS; WAIVER OF JURY TRIAL. SECTION 12.09 IS HEREBY INCORPORATED BY REFERENCE
INTO THIS AGREEMENT MUTATIS MUTANDIS AND SHALL APPLY HERETO.

 

Section 11.           Severability. Any provision of this Agreement, the Credit
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.           Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

[SIGNATURES BEGIN NEXT PAGE]

 

 7 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

BORROWER: BATTALION OIL CORPORATION   (f/k/a HALCÓN RESOURCES CORPORATION)      
By: /s/ Kevin Andrews     Name: Kevin Andrews     Title: Executive Vice
President, Chief Financial Officer and Treasurer

 

GUARANTORS: HALCÓN HOLdings, LLC   Battalion Oil Management, Inc.   (f/k/a
HALCÓN RESOURCES OPERATING, INC.)   HALCÓN Energy PROPERTIES, Inc.   HALCÓN
Permian, LLC   HALCÓN Operating CO., Inc.   HALCÓN field services, llc       By:
/s/ Kevin Andrews     Name: Kevin Andrews     Title: Executive Vice President,
Chief Financial Officer and Treasurer

 

ADMINISTRATIVE AGENT, BANK OF MONTREAL  LENDER and issuing Bank:     By: /s/
Matthew L. Davis     Name: Matthew L. Davis     Title: Director

 

LENDER: BMO HARRIS FINANCING, INC.       By: /s/ Matthew L. Davis     Name:
Matthew L. Davis     Title: Director

 

LENDER: GOLDMAN SACHS LENDING PARTNERS LLC       By: /s/ Mahesh Mohan     Name:
Mahesh Mohan     Title: Authorized Signatory

 

[Signature Page to Third Amendment to Senior Secured Revolving Credit
Agreement & Limited Waiver]

 



   

 